Title: To James Madison from Ebenezer Jennings, 25 January 1808
From: Ebenezer Jennings
To: Madison, James



Sir,
Lancaster January 25th. 1808

The legislature of Penna: last Session, passed a law authorising the President of the U.S. to lay out and complete a road leading from Fort Cumberland to the Ohio river, so far as said road should be found necessary to pass through this state, on certain conditions expressed therein, constituting the Prest. the  Judge, as to the practicalities of complying with those conditions, agreeably to an act of Congress on that subject.
And as the commissioners on the part of the US are proceeding to lay out said road through part of Penna: in such direction, as does not accord with the wishes, and supposed interests of the state, generally, or but very partially, In consequence of which several memorials, to the amount of several hundred Subscribers, have been presented to the Legislature requesting Legislative interference therein.
Those memorials have been referd to a committee appointed on part of the house of Representatives, And as the legislature have not had any official information, relative to the Presidents final decision or "opinion" of the practicability of compliance with the will of the state, as expressed in the conditions of this law, the committee therefore, feeling a great degree of difficulty and embarrassment, how to proceed in making report on said memorial, do through me, as Chairman of the committee, request you to forward, as soon as convenient, An official copy of the Presidents decision in the case, together with the instructions given to the commissioners, if any such final decision or "opinion", and instruction, relative to any certain route, so far as regards this state, has been given by the Presidt. of the U States.  I have the honor, to be Sir, with Much respect Your Obdt. Servt.

Ebenezer Jennings

